Citation Nr: 0109598	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lymphoma of the 
abdomen as secondary to service-connected post-operative 
duodenal ulcer with gastrectomy and vagotomy.  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The veteran had active military service from November 1942 to 
April 1946 and from February 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and November 1999 rating 
determinations of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO).  

In February 1999 the RO denied entitlement to service 
connection for lymphoma of the abdomen as secondary to 
service-connected post-operative duodenal ulcer with 
gastrectomy and vagotomy.  In April 1999 the veteran filed a 
notice of disagreement with the foregoing determination, and 
was issued a statement of the case by the RO in June 1999.  

The Board has interpreted the veteran's July 1999 
correspondence of record as a timely filed substantive 
appeal, and has accordingly construed this claim as part of 
the current appellate review.

In August 1999 the RO, in pertinent part, denied entitlement 
to an increased evaluation for postoperative duodenal ulcer 
with gastrectomy and vagotomy.  The Board has construed the 
veteran's August 1999 correspondence as a timely notice of 
disagreement with the foregoing determination.  

The RO did not issue a statement of the case in response to 
the veteran's notice of disagreement.  This matter is further 
addressed in the remand portion below.

The RO denied entitlement to a TDIU in November 1999.

In May 2000 the veteran requested the opportunity to present 
oral testimony before a travel Member of the Board; however, 
he withdrew his request in July 2000.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As to the veteran's claim of service connection for lymphoma 
of the abdomen as secondary to service-connected post-
operative duodenal ulcer with gastrectomy and vagotomy, the 
Board notes that service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that the veteran has made reference to 
numerous treatment records from the San Diego VA Medical 
Center (MC).  While he has forwarded some treatment records, 
it does not appear that attempts have been made to obtain 
copies of all treatment records from this facility. 

The Board further observes that at the time of the August 
1998 VA examination, the examiner indicated that the veteran 
had esophageal reflux and spasm.  He noted that this was 
significantly magnified by the gastric outlet obstruction.  
He further stated that the veteran had intermittent 
incapacitating esophageal spasm pain.  He noted that he had 
frequent regurgitation and extremely slowed stomach emptying 
time.  

The examiner indicated that it was his opinion that the 
gastric reflux had been symptomatic as a result of the 
pyloric obstruction.  He observed that the pyloric 
obstruction was more likely than not the major cause.  

He further noted that there was also extrinsic tissue in the 
abdomen pushing on the outside of the pyloric area.  He 
indicated the veteran's lymphomatous tissue would be unlikely 
to cause a problem if the pylorus had not been previously 
operated on and the veteran did not have scarring.  

The examiner observed that in the case of a normal pylorus 
and a normal abdomen, the veteran should not have scar tissue 
on the distal stomach area.  He stated that the veteran's 
outlet obstruction was a combination of the previous surgery 
and the intercurrent lymphoma.  He further noted that it was 
his belief that the pyloric stenosis outlet obstruction had a 
direct connection with the pyloroplasty that was done in 
1970.  The Board is unsure whether this opinion could 
possibly serve as a basis for service connection for lymphoma 
of the abdomen as secondary to service-connected post-
operative duodenal ulcer with gastrectomy and vagotomy, by 
way of aggravation.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The determination of the veteran's claim for service 
connection for lymphoma of the abdomen as secondary to 
service-connected post-operative duodenal ulcer with 
gastrectomy and vagotomy directly affects his claim of 
entitlement to a TDIU.  Such issues, which may have an effect 
on the issue on appeal, are "inextricably intertwined," in 
that they are so closely tied together with the issue on 
appeal that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In a November 2000 statement, received directly at the Board, 
the veteran indicated that he was unemployable as a result of 
his service-connected gastrointestinal disability.  He noted 
that his condition had worsened since the time of the last 
examination.  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

As the Board noted earlier, the RO did not issue a statement 
of the case in response to the veteran's notice of 
disagreement with the August 1999 denial of entitlement to an 
increased evaluation for the service-connected postoperative 
duodenal ulcer with gastrectomy and vagotomy.  Where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The claim of entitlement to a TDIU is properly before the 
Board; however, the evidence on file is not sufficient to 
allow for a determination on the basis of whether the current 
service-connected gastrointestinal disability prevents the 
veteran from securing or following a substantially gainful 
occupation.  Additionally, a competent medical opinion as to 
whether there exists any relationship between the service-
connected gastrointestinal disability and lymphoma of the 
abdomen must be obtained initially, followed by a competent 
medical opinion as to whether the veteran is able to work due 
to what ultimately transpires as the nature and extent of 
service-connected disability(ies).  Accordingly, additional 
medical examination and competent medical opinion would 
materially assist in the adjudication of the claimant's 
appeal.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, ___ (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for all of the above reasons, a remand 
is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for 
gastrointestinal problems or cancer, and 
his inability to work to include any 
expressed opinions in this regard.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should obtain all outstanding VA records 
of treatment, particularly from the San 
Diego VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2)).




3.  The RO should schedule the veteran for 
VA examinations by a board composed of 
specialists in gastrointestinal and 
oncological disorders to determine the 
nature, extent of severity, and etiology 
of lymphoma of the abdomen, and the nature 
and extent of severity of his service 
connected post-operative duodenal ulcer 
with gastrectomy and vagotomy.  

The claims file, the criteria under 
38 C.F.R. § 4.114 (2000), and separate 
copies of this remand must be made 
available to and reviewed by the examiners 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All necessary 
tests and studies are to be performed and 
all findings are to be reported in detail.  

The gastrointestinal medical specialist 
must provide detailed findings as to the 
service-connected postoperative duodenal 
ulcer, and express an opinion as to the 
nature and extent of its severity.

As to the issue of service connection for 
lymphoma of the abdomen as secondary to 
the service-connected postoperative 
duodenal ulcer, both examiners must be 
requested to express a correlated opinion 
as to the nature of any causal 
relationship found to exists between 
lymphoma of the abdomen and the service-
connected postoperative duodenal ulcer 
with gastrectomy and vagotomy.  

If no direct causal relationship is found 
to exist, the examiners must be requested 
to express an opinion as to whether 
lymphoma of the abdomen is aggravated by 
the service-connected post-operative 
duodenal ulcer with gastrectomy and 
vagotomy.  If such aggravation is 
determined to exist, the examiners must 
address the following medical issues: 

(1) The baseline manifestations which are 
due to the effects of the lymphoma of the 
abdomen found on examination;

(2) The increased manifestations which, 
in the examiners' correlated opinion, are 
proximately due to service-connected 
post-operative duodenal ulcer with 
gastrectomy and vagotomy based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of lymphoma of the abdomen or residuals 
thereof are proximately due to the 
service-connected post-operative duodenal 
ulcer with gastrectomy and vagotomy.  

As to the issue of a TDIU, the 
gastrointestinal examiner is requested to 
render an opinion as to whether the 
veteran is unemployable.  If the veteran 
is deemed to be unemployable, the 
examiner is requested to render an 
opinion as to the cause of the 
unemployability and whether the veteran 
would be unemployable based solely upon 
his service-connected post-operative 
duodenal ulcer with gastrectomy and 
vagotomy residuals.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

6.  The RO should issue a statement of 
the case as to the denial of entitlement 
to an increased evaluation for service-
connected postoperative duodenal ulcer 
with gastrectomy and vagotomy.  The RO 
should advise the veteran if the 
requisite period of time within which to 
file a substantive appeal if he wishes 
appellate review.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for lymphoma of the 
abdomen as secondary to service-connected 
post-operative duodenal ulcer with 
gastrectomy and vagotomy, and the issue 
of a TDIU, with consideration of the 
recently enacted legislation.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

